                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-62693-BLOOM/Valle

 ABS-CBN CORPORATION, et al.,

                Plaintiffs,

 v.

 ABSCBNPINOY.COM, et al.,

                Defendants.
                                                /

         ORDER ON MOTION FOR ENTRY OF FINAL DEFAULT JUDGMENT

        THIS CAUSE is before the Court upon Plaintiffs ABS-CBN Corporation’s, ABS-CBN

Film Productions Inc. d/b/a Star Cinema’s, and ABS-CBN International’s (collectively,

“Plaintiffs”), Motion for Entry of Final Default Judgment Against Defendants, ECF No. [30]

(“Motion”), filed on January 24, 2020. A Clerk’s Default was entered against Defendants on

December 27, 2019, ECF No. [28], as Defendants failed to appear, answer, or otherwise plead to

the Complaint, ECF No. [1], despite having been served. See ECF No. [28]. The Court has

carefully considered the Motion, the record in this case, and the applicable law, and is otherwise

fully advised. For the following reasons, Plaintiffs’ Motion is GRANTED.

      I. INTRODUCTION

        Plaintiffs sued Defendants for trademark counterfeiting and infringement under § 32 of the

Lanham Act, 15 U.S.C. § 1114; false designation of origin under § 43(a) of the Lanham Act, 15

U.S.C. § 1125(a); cybersquatting under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(d); direct

and contributory copyright infringement under the Copyright Act, 17 U.S.C. §§ 106(1), (3), (4) &

501, and common-law unfair competition; and common law trademark infringement. The
                                                              Case No. 19-cv-62693-BLOOM/Valle


Complaint alleges that Defendants are advertising, promoting, distributing, and performing

Plaintiffs’ copyrighted works using counterfeits and confusingly similar imitations of Plaintiffs’

registered trademarks within the Southern District of Florida by operating the Internet websites

operating under the domain names identified on Schedule “A” attached to Plaintiffs’ Motion for

Entry of Final Default Judgment (“Subject Domain Names”). See ECF No. [30] at 21-22.

       Plaintiffs further assert that Defendants’ unlawful activities have caused and will continue

to cause irreparable injury to Plaintiffs because Defendants have (1) deprived Plaintiffs of their

right to determine the manner in which their trademarks are presented to consumers; (2) defrauded

consumers into thinking Defendants’ broadcast distribution services for pirated versions of

Plaintiffs’ copyrighted works are authorized by Plaintiffs; (3) deceived the public as to ABS-

CBN’s sponsorship of and/or association with Defendants’ illegal broadcast distribution services

and the websites through which such content is performed, marketed, advertised, and distributed;

(4) wrongfully traded and capitalized on Plaintiffs’ reputation and goodwill and the commercial

value of the Plaintiffs’ trademarks; and (5) wrongfully damaged Plaintiffs’ ability to market their

copyrighted works and distribution services and educate consumers about its brand via the Internet

in a free and fair marketplace.

       In the Motion, Plaintiffs seek the entry of default final judgment against Defendants1 in an

action alleging trademark counterfeiting and infringement, false designation of origin,

cybersquatting, common-law unfair competition, common law trademark infringement, and direct

and contributory infringement of copyright. Plaintiffs further request that the Court (1) enjoin

Defendants unlawful use of Plaintiffs’ trademarks and copyrighted works; (2) disable, or at




1
 Defendants are the Individuals, Partnerships, or Unincorporated Associations identified on Schedule “A”
of Plaintiffs’ Motion, and Schedule “A” of this Order. See ECF No. [30] at 21-22.


                                                   2
                                                               Case No. 19-cv-62693-BLOOM/Valle


Plaintiffs’ election, transfer the domain names at issue to Plaintiffs; (3) assign all rights, title, and

interest, to the domain names to Plaintiffs; and (4) award statutory damages.

        Pursuant to Federal Rule of Civil Procedure 55(b)(2), the Court is authorized to enter a

final judgment of default against a party who has failed to plead in response to a complaint. “[A]

defendant’s default does not in itself warrant the court entering a default judgment.” DirecTV, Inc.

v. Huynh, 318 F. Supp. 2d 1122, 1127 (M.D. Ala. 2004) (quoting Nishimatsu Constr. Co., Ltd. v.

Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). Granting a motion for default judgment

is within the trial court’s discretion. See Nishimatsu, 515 F.2d at 1206. Because the defendant is

not held to admit facts that are not well pleaded or to admit conclusions of law, the court must first

determine whether there is a sufficient basis in the pleading for the judgment to be entered. See

id.; see also Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987) (“[L]iability is well-pled

in the complaint, and is therefore established by the entry of default.”). Upon a review of Plaintiffs’

submissions, it appears there is a sufficient basis in the pleading for the default judgment to be

entered in favor of Plaintiffs.

    II. FACTUAL BACKGROUND2

        Plaintiff ABS-CBN International is the registered owner of the following trademarks

registered on the Principal Register of the United States Patent and Trademark Office (collectively,

the “ABS-CBN Registered Marks”):




2
 The factual background is taken from Plaintiffs’ Complaint, ECF No. [1], Plaintiffs’ Motion for Entry of
Final Default Judgment Against Defendants, ECF No. [30], and supporting evidentiary submissions.


                                                   3
                                                           Case No. 19-cv-62693-BLOOM/Valle


                   Registration       Registration
    Trademark       Number               Date                       Class/Services
                                                        IC 036 – telephone calling card
                                                        services
                                                        IC 038 – Television broadcasting
     ABS-CBN         2,334,131      March 28, 2000      services via satellite and cable
                                                        IC 038 – Television broadcasting
                                                        services via satellite and cable
                                                        IC 041 – Production and
                                                        programming of television shows,
                                                        entertainment and a variety of
                                                        programming distributed over
                                                        television, satellite and via a global
        TFC          3,733,072        Jan. 5, 2010      computer network

See Declaration of Elisha J. Lawrence, ECF No. [5-1] at 5; ECF No. [1-2] (containing Certificates

of Registrations for the ABS-CBN Registered Marks at issue). ABS-CBN Registered Marks are

used in connection with the creation and distribution of quality entertainment content in the

categories identified above. See Declaration of Elisha J. Lawrence, ECF No. [5-1] at 4-5.

       Plaintiff ABS-CBN International is further the owner of all rights in and to the following

common law trademark (“ABS-CBN Common Law Mark”):


                                          Trademark




See Declaration of Elisha J. Lawrence, ECF No. [5-1] at 6. The ABS-CBN Common Law Mark is

used in connection with the creation and distribution of quality entertainment content. See

Declaration of Elisha J. Lawrence, ECF No. [5-1] at 6. Together, the ABS-CBN Registered Marks

and the ABS-CBN Common Law Mark are referred to as the “ABS-CBN Marks.” Plaintiffs ABS-

CBN Corporation, ABS-CBN Film Productions, Inc., and ABS-CBN International share exclusive




                                                4
                                                            Case No. 19-cv-62693-BLOOM/Valle


rights in and to the ABS-CBN Marks. Moreover, ABS-CBN Corporation, ABS-CBN Film

Productions, Inc., and ABS-CBN International are all licensed to use and enforce the ABS-CBN

Marks. See Declaration of Elisha J. Lawrence, ECF No. [5-1] at 6.

       Plaintiff ABS-CBN Film Productions, Inc. is the owner of the registered copyrights in and

to the movies specifically identified in Exhibit 2 to the Complaint, ECF No. [1-3]. See Declaration

of Elisha J. Lawrence, ECF No. [5-1] at 4. Moreover, Plaintiff ABS-CBN Corporation is the owner

of many unregistered copyrights, including but not limited to those specifically identified in

paragraph 26 of the Complaint and in Exhibit 3 thereto, ECF No. [1-4]. See Declaration of Elisha

J. Lawrence, ECF No. [5-1] at 4. Collectively, these registered and unregistered copyrighted works

are referred to herein as the “Copyrighted Works.” ABS-CBN Corporation, ABS-CBN Film

Productions, and ABS-CBN International all share exclusive rights in and to the Copyrighted

Works. See Declaration of Elisha J. Lawrence, ECF No. [5-1] at 4.

       Defendants, through the various Internet websites operating under their domain names

identified on Schedule “A” hereto (“Subject Domain Names”) have advertised, promoted, offered

for distribution, distributed and/or publicly performed the Copyrighted Works under what

Plaintiffs have determined to be counterfeits, infringements, reproductions, and/or colorable

imitations of the ABS-CBN Marks. See Declaration of Elisha J. Lawrence, ECF No. [5-1] at 12-

15; see also Declaration of Christine Ann Daley, ECF No. [5-2] at 2; Exhibit 3 to the Complaint,

ECF No. [1-4].

       Although each Defendant may not copy and infringe each of Plaintiffs’ trademarks for each

category of services protected, Plaintiffs have submitted sufficient evidence showing each

Defendant has infringed, at least, one or more of the ABS-CBN Marks and the Copyrighted Works

at issue. See Declaration of Elisha J. Lawrence, ECF No. [5-1] at 12-15; Exhibit 3 to the Complaint,




                                                 5
                                                                Case No. 19-cv-62693-BLOOM/Valle


ECF No. [1-4]. Defendants are not now, nor have they ever been, authorized or licensed to use,

reproduce, or make counterfeits, reproductions, or colorable imitations of the of the ABS-CBN

Marks and/or perform or distribute the Copyrighted Works. See Declaration of Elisha J. Lawrence,

ECF No. [5-1] at 12-15.

        Counsel for Plaintiffs performed an investigation into the advertising accounts used by

Defendants. See Declaration of Christine Ann Daley, ECF No. [5-2] at 5. By inspecting the Hyper

Text Markup Language (“html”) Source Code for the Internet websites operating under the Subject

Domain Names,3 Stephen M. Gaffigan, P.A. was able to specifically locate and identify many of

the advertising revenue accounts of the Defendants, which are identified on Schedule “B,” along

with Defendants’ associated e-mail addresses as identified in the publicly available domain name

registration data for Defendants or directly on Defendants’ websites operating under the Subject

Domain Names. See Declaration of Christine Ann Daley, ECF No. [5-2] at 3, 5 n.2. Plaintiffs’

representative conducted a review of and visually inspected the Internet websites operating under

the Subject Domain Names or the web page captures of the Subject Domain Names and determined

the distribution services offered by Defendants were not genuine or authorized distribution

services of Plaintiffs’ Copyrighted Works. See Declaration of Elisha J. Lawrence, ECF No. [5-1]

at 13-15.




3
  The Subject Domain Names gmanetwork.su (Defendant Number 5), pinoylambinganako.su (Defendant
Number 5), and pariwiki.ch (Defendant Number 14) use the supporting domain name playbox.xyz to frame
advertisements on the respective Subject Domain Names. The Subject Domain Names iwanttv.su
(Defendant Number 8), pinoylambingantvhd.su (Defendant Number 8), and lambingansutv.com
(Defendant Number 11) use the supporting domain name biggboss123.me to frame advertisements on the
respective Subject Domain Names. This is believed to be done to avoid violating the terms and services
agreement of their advertising companies for infringing Plaintiffs’ and others’ trademarks and copyrights.
See Declaration of Christine Ann Daley, ECF No. [5-2] at 5 n.1 and Composite Exhibit 2 thereto.


                                                    6
                                                              Case No. 19-cv-62693-BLOOM/Valle


  III. ANALYSIS

   A. Claims

     1. Trademark Counterfeiting and Infringement Under 15 U.S.C. §1114 (Count I)

       Section 32 of the Lanham Act, 15 U.S.C. § 1114, provides liability for trademark

infringement if, without the consent of the registrant, a defendant uses “in commerce any

reproduction, counterfeit, copy, or colorable imitation of a registered mark: which is likely to cause

confusion, or to cause mistake, or to deceive.” 15 U.S.C. § 1114. In order to prevail on its

trademark infringement claim under § 32 of the Lanham Act, Plaintiffs must demonstrate that (1)

they had prior rights to the mark at issue; and (2) Defendants adopted a mark or name that was the

same, or confusingly similar to Plaintiffs’ trademark, such that consumers were likely to confuse

the two. Planetary Motion, Inc. v. Techsplosion, Inc., 261 F.3d 1188, 1193 (11th Cir. 2001) (citing

Lone Star Steakhouse & Saloon, Inc. v. Longhorn Steaks, Inc., 106 F.3d 355, 360 (11th Cir. 1997)).

     2. False Designation of Origin Under 15 U.S.C. § 1125(a) (Count II)

       To prevail on a claim for false designation of origin under § 43(a) of the Lanham Act, 15

U.S.C. § 1125(a), Plaintiffs must prove that Defendants used in commerce, in connection with any

goods or services, any word, term, name, symbol or device, or any combination thereof, or any

false designation of origin that is likely to deceive as to the affiliation, connection, or association

of Defendants with Plaintiffs, or as to the origin, sponsorship, or approval, of Defendants’ services

by Plaintiffs. See 15 U.S.C. § 1125(a)(1). The test for liability for false designation of origin under

15 U.S.C. § 1125(a) is the same as for a trademark counterfeiting and infringement claim – i.e.,

whether the public is likely to be deceived or confused by the similarity of the marks at issue. See Two

Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 780 (1992).




                                                   7
                                                           Case No. 19-cv-62693-BLOOM/Valle


    3. Cybersquatting Under 15 U.S.C. § 1125(d) (Count III)

       The Anticybersquatting Consumer Protection Act (“ACPA”) protects the owner of a

distinctive or famous trademark from another’s bad faith intent to profit from the trademark

owner’s mark by registering or using a domain name that is identical or confusingly similar to, or

dilutive of, the trademark owner’s mark without regard to the goods or services of the parties. See

15 U.S.C. § 1125(d). “To prevail under the ACPA, a plaintiff must prove that (1) its mark is

distinctive or famous and entitled to protection; (2) the defendant’s domain name is identical or

confusingly similar to the plaintiff’s mark; and (3) the defendant registered or used the domain

name with a bad faith intent to profit.” Bavaro Palace, S.A. v. Vacation Tours, Inc., 203 F. App’x

252, 256 (11th Cir. 2006) (citing Shields v. Zuccarini, 254 F.3d 476, 482 (3d Cir. 2001)).

    4. Common-Law Unfair Competition and Trademark Infringement (Counts IV and V)

       Whether a defendant’s use of a Plaintiffs’ trademarks created a likelihood of confusion

between the Plaintiffs’ and the defendant’s services or goods is also the determining factor in the

analysis of unfair competition under Florida common law. Rolex Watch U.S.A., Inc. v. Forrester,

1986 WL 15668, at *3 (S.D. Fla. Dec. 9, 1987) (“The appropriate test for determining whether

there is a likelihood of confusion, and thus trademark infringement, false designation of origin,

and unfair competition under the common law of Florida, is set forth in John H. Harland, Inc. v.

Clarke Checks, Inc., 711 F.2d 966, 972 (11th Cir. 1983).”); see also Boston Prof’l Hockey Ass’n,

Inc. v. Dallas Cap & Emblem Mfg., Inc., 510 F.2d 1004, 1010 (5th Cir. 1975) (“As a general

rule . . . the same facts which would support an action for trademark infringement would also

support an action for unfair competition.”).

       The analysis of liability for Florida common law trademark infringement is the same as the

analysis of liability for trademark infringement under § 32(a) of the Lanham Act. See PetMed



                                                8
                                                           Case No. 19-cv-62693-BLOOM/Valle


Express, Inc. v. MedPets.com, Inc., 336 F. Supp. 2d 1213, 1217-18 (S.D. Fla. 2004).

    5. Direct Infringement of Copyright (Count VI)

       To prevail on a claim of direct infringement of copyright pursuant to the Copyright Act, 17

U.S.C. §§ 106(1), (3) and (4), Plaintiffs must “satisfy two requirements to present a prima facie

case of direct copyright infringement: (1) they must show ownership of the allegedly infringed

material, and (2) they must demonstrate that the alleged infringers violated at least one exclusive

right granted to copyright holders under 17 U.S.C. § 106.” A&M Records, Inc. v. Napster, Inc.,

239 F.3d 1004, 1013 (9th Cir. 2001); see also Disney Enters. v. Hotfile Corp., No. 11-20427-CIV-

Williams, 2013 U.S. Dist. LEXIS 172339, at *94 (S.D. Fla. 2013).

    6. Contributory Infringement of Copyright (Count VII)

       To establish a cause of action for secondary (contributory) infringement of copyright, a

plaintiff must establish: (1) direct infringement; (2) that defendant had knowledge of the direct

infringement; and (3) that defendant intentionally induced, encouraged or materially contributed

to the direct infringement. See Tiffany (NJ), LLC v. Liu Dongping, No. 10-61214-CIV-SEITZ,

2010 U.S. Dist. LEXIS 121232, *14-17 (S.D. Fla. Oct. 29, 2010) (citing MGM Studios Inc. v.

Grokster, Ltd., 545 U.S. 913, 930 (2005)).

   B. Liability

       The well-pled factual allegations of Plaintiffs’ Complaint properly allege the elements for

each of the claims described above. See ECF No. [1]. Moreover, the factual allegations in

Plaintiffs’ Complaint have been substantiated by sworn declarations and other evidence and

establish Defendants’ liability under each of the claims asserted in the Complaint. Accordingly,

default judgment pursuant to Federal Rule of Civil Procedure 55 is appropriate.




                                                9
                                                            Case No. 19-cv-62693-BLOOM/Valle


    C. Injunctive Relief

        Pursuant to the Lanham Act, a district court is authorized to issue an injunction “according

to the principles of equity and upon such terms as the court may deem reasonable,” to prevent

violations of trademark law. See 15 U.S.C. § 1116(a). Indeed, “[i]njunctive relief is the remedy of

choice for trademark and unfair competition cases, since there is no adequate remedy at law for

the injury caused by a defendant’s continuing infringement.” Burger King Corp. v. Agad, 911 F.

Supp. 1499, 1509-10 (S.D. Fla. 1995) (citing Century 21 Real Estate Corp. v. Sandlin, 846 F.2d

1175, 1180 (9th Cir. 1988)). Moreover, even in a default judgment setting, injunctive relief is

available. See, e.g., PetMed Express, Inc., 336 F. Supp. 2d at 1222-23. Defendants’ failure to

respond or otherwise appear in this action makes it difficult for Plaintiffs to prevent further

infringement absent an injunction. See Jackson v. Sturkie, 255 F. Supp. 2d 1096, 1103 (N.D.

Cal. 2003) (“[D]efendant’s lack of participation in this litigation has given the court no assurance

that defendant’s infringing activity will cease. Therefore, plaintiff is entitled to permanent

injunctive relief.”).

        Permanent injunctive relief is appropriate where a plaintiff demonstrates that (1) it has

suffered irreparable injury; (2) there is no adequate remedy at law; (3) the balance of hardship

favors an equitable remedy; and (4) an issuance of an injunction is in the public’s interest. eBay,

Inc. v. MercExchange, LLC, 547 U.S. 388, 392-93 (2006). Plaintiffs have carried their burden on

each of the four factors. Accordingly, permanent injunctive relief is appropriate.

        Specifically, in trademark cases, “a sufficiently strong showing of likelihood of

confusion . . . may by itself constitute a showing of a substantial threat of irreparable harm.”

McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998); see also Levi Strauss &

Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 986 (11th Cir. 1995) (“There is no doubt that the




                                                10
                                                             Case No. 19-cv-62693-BLOOM/Valle


continued sale of thousands of pairs of counterfeit jeans would damage LS & Co.’s business

reputation and might decrease its legitimate sales.”). Plaintiffs’ Complaint alleges that Defendants’

unlawful actions have caused Plaintiffs irreparable injury and will continue to do so if Defendants

are not permanently enjoined. See ECF No. [1]. Further, the Complaint alleges, and the

submissions by Plaintiffs show, that the distribution services of Plaintiffs’ Copyrighted Works

promoted, advertised, and offered by Defendants are nearly identical to Plaintiffs’ genuine

distribution services for their copyrighted content and that consumers viewing Defendants’

counterfeit services would actually confuse them for Plaintiffs’ genuine services. See id. “The net

effect of Defendants’ actions will cause confusion of consumers at the time of initial interest and

during the use of the Defendants’ illegal distribution services on their websites operating under the

Subject Domain Names, who will believe Defendants’ websites are legitimate, authorized

distributors of ABS-CBN’s Copyrighted Works or are authorized and/or approved by ABS-CBN.”

See ECF No. [1] at 54.

       Plaintiffs have no adequate remedy at law so long as Defendants continue to operate

the Subject Domain Names because Plaintiffs cannot control the quality of what appears to be

their distribution services in the marketplace. An award of monetary damages alone will not cure

the injury to Plaintiffs’ reputation and goodwill that will result if Defendants’ infringing and

counterfeiting and infringing actions are allowed to continue. Moreover, Plaintiffs face hardship

from loss of sales and its inability to control its reputation in the marketplace. By contrast,

Defendants face no hardship if they are prohibited from the infringement of Plaintiffs’ trademarks

and copyrights, which are illegal acts.

       Finally, the public interest supports the issuance of a permanent injunction against

Defendants to prevent consumers from being misled by Defendants’ services. See Nike, Inc. v.




                                                 11
                                                             Case No. 19-cv-62693-BLOOM/Valle


Leslie, 1985 WL 5251, at *1 (M.D. Fla. June 24, 1985) (“[A]n injunction to enjoin infringing

behavior serves the public interest in protecting consumers from such behavior.”). The Court’s

broad equity powers allow it to fashion injunctive relief necessary to stop Defendants’ infringing

activities. See, e.g., Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 15 (1971) (“Once

a right and a violation have been shown, the scope of a district court’s equitable powers to remedy

past wrongs is broad, for . . . [t]he essence of equity jurisdiction has been the power of the

Chancellor to do equity and to mould each decree to the necessities of the particular case.” (citation

and internal quotation marks omitted)); United States v. Bausch & Lomb Optical Co., 321 U.S.

707, 724 (1944) (“Equity has power to eradicate the evils of a condemned scheme by prohibition

of the use of admittedly valid parts of an invalid whole.”). District courts are expressly authorized

to order the transfer or surrender of domain names in an in rem action against a domain name. See

15 U.S.C. § 1125(d)(1)(C), (d)(2). However, courts have not limited the remedy to that context.

See, e.g., Philip Morris USA v. Otamedia Ltd., 331 F. Supp. 2d 228, 230-31 (S.D.N.Y. 2004)

(transferring Yesmoke.com domain name to plaintiff despite the fact that plaintiff did not own a

trademark in the term “Yesmoke” and noting that 15 U.S.C. § 1125 “neither states nor implies that

an in rem action against the domain name constitutes the exclusive remedy for a plaintiff aggrieved

by trademark violations in cyberspace”); Ford Motor Co. v. Cross, 441 F. Supp. 2d 837, 853 (E.D.

Mich. 2006) (ordering the defendants to disclose all other domain registrations held by them and

to transfer registration of a particular domain name to plaintiff in part under authority of 15 U.S.C.

§ 1116(a)).

       Defendants have created an Internet-based infringement scheme in which they are profiting

from their deliberate misappropriation of Plaintiffs’ rights. Accordingly, the Court may fashion

injunctive relief to eliminate the means by which Defendants are conducting their unlawful




                                                 12
                                                             Case No. 19-cv-62693-BLOOM/Valle


activities. Ordering the cancellation or transfer of the domain names at issue to Plaintiffs, where

they may be disabled from further use as platforms for the illegal distribution of copyrighted

works under counterfeit and infringing marks is appropriate to achieve this end.

   D. Statutory Damages for the Use of Counterfeit Marks

       In a case involving the use of counterfeit marks in connection with a sale, offering for sale,

or distribution of services, 15 U.S.C. § 1117(c) provides that a plaintiff may elect an award of

statutory damages at any time before final judgment is rendered in the sum of not less than

$1,000.00, nor more than $200,000.00, per counterfeit mark per type of good or service. 15 U.S.C.

§ 1117(c)(1). In addition, if the Court finds that Defendants’ counterfeiting actions were willful, it

may impose damages above the maximum limit up to $2,000,000.00 per mark per type of good or

service. 15 U.S.C. § 1117(c)(2). Pursuant to 15 U.S.C. § 1117(c), Plaintiffs have elected to recover

an award of statutory damages as to Count I of the Complaint.

       The Court has wide discretion to determine the amount of statutory damages. See PetMed

Express, Inc., 336 F. Supp. 2d at 1219 (citing Cable/Home Commc’n Corp. v. Network Prod., Inc.,

902 F.2d 829, 852 (11th Cir. 1990)). An award of statutory damages is appropriate despite a

Plaintiffs’ inability to prove actual damages caused by a defendant’s infringement. Under Armour,

Inc. v. 51nfljersey.com, No. 13-62809-CIV, 2014 U.S. Dist. LEXIS 56475, at *22-23 (S.D. Fla.

Apr. 23, 2014) (citing Ford Motor Co. v. Cross, 441 F. Supp. 2d 837, 852 (E.D. Mich. 2006) (“[A]

successful plaintiff in a trademark infringement case is entitled to recover enhanced statutory

damages even where its actual damages are nominal or non-existent.”)); Playboy Enter., Inc. v.

Universal Tel-A-Talk, Inc., No. CIV.A. 96-6961, 1998 WL 767440, at *8 (E.D. Pa. Nov. 3, 1998)

(awarding statutory damages where plaintiff failed to prove actual damages or profits). Indeed,

Congress enacted a statutory damages remedy in trademark counterfeiting cases because evidence

of a defendant’s profits in such cases is almost impossible to ascertain. See, e.g., S. REP. NO. 104-

                                                 13
                                                              Case No. 19-cv-62693-BLOOM/Valle


177, pt. V(7) (1995) (discussing purposes of Lanham Act statutory damages); see also PetMed

Express, Inc., 336 F. Supp. 2d at 1220 (statutory damages are “especially appropriate in default

judgment cases due to infringer nondisclosure”). This case is no exception.

       This Court may award statutory damages “without holding an evidentiary hearing based

upon affidavits and other documentary evidence if the facts are not disputed.” Perry Ellis Int’l,

Inc. v. URI Corp., No. 06-22020-CIV, 2007 WL 3047143, at *1 (S.D. Fla. Oct. 18, 2007).

Although the Court is permitted to conduct a hearing on a default judgment in regards to damages

pursuant to Fed. R. Civ. P. 55(b)(2)(B), an evidentiary hearing is not necessary where there is

sufficient evidence on the record to support the request for damages. See SEC v. Smyth, 420 F.3d

1225, 1232 n.13 (11th Cir. 2005) (“Rule 55(b)(2) speaks of evidentiary hearings in a permissive

tone . . . We have held that no such hearing is required where all essential evidence is already of

record.” (citations omitted)); see also PetMed Express, Inc., 336 F. Supp. 2d at 1223 (entering

default judgment, permanent injunction and statutory damages in a Lanham Act case without a

hearing).

       Here, the allegations in the Complaint, which are taken as true, clearly establish Defendants

intentionally copied the ABS-CBN Marks for the purpose of deriving the benefit of Plaintiffs’

world-famous reputation. As such, the Lanham Act permits the Court to award up to $2,000,000.00

per infringing mark on each type of service as statutory damages to ensure that Defendants do not

continue their intentional and willful counterfeiting activities.

       The evidence in this case demonstrates that each Defendant promoted, distributed,

advertised, and/or offered content distribution services bearing marks which were in fact

counterfeits of at least one of the ABS-CBN Marks. See ECF No. [1]; ECF Nos. [1-2] & [1-4].

Based on the above considerations, Plaintiffs suggest the Court award statutory damages of




                                                  14
                                                             Case No. 19-cv-62693-BLOOM/Valle


$1,000,000.00 against each Defendant. The award should be sufficient to deter Defendants and

others from continuing to counterfeit or otherwise infringe Plaintiffs’ trademarks, compensate

Plaintiffs, and punish Defendants, all stated goals of 15 U.S.C. § 1117(c). The Court finds that this

award of statutory damages falls within the permissible statutory range under 15 U.S.C. § 1117(c)

and is just.

    E. Damages for False Designation of Origin

        Plaintiffs’ Complaint also sets forth a cause of action for false designation of origin

pursuant to § 43(a) of the Lanham Act (Count II). See 15 U.S.C. § 1125(a). As to Count II, the

allowed scope of monetary damages is also encompassed in 15 U.S.C. § 1117(c). Accordingly,

judgment on Count II is limited to the amount awarded pursuant to Count I and entry of the

requested equitable relief.

    F. Statutory Damages for Cybersquatting

        Plaintiffs’ Complaint also sets forth a cause of action for cybersquatting pursuant to the

ACPA, 15 U.S.C. §1125(d). As admitted by default, and established by the evidence submitted,

Defendant Number 1 - abscbnpinoy.com has acted with the bad-faith intent to profit from at the

ABS-CBN Registered Mark, “ABS-CBN,” registration number 2,334,131, and the goodwill

associated with the “ABS-CBN” registered mark by registering its respective Subject Domain

Name identified as “abscbnpinoy.com.” See ECF No. [30] at 14-15. “Abscbnpinoy.com”

incorporates the “ABS-CBN” registered Mark in its entirety, surrounded by descriptive term

“pinoy,” rendering the domain name nearly identical to the Plaintiffs’ “ABS-CBN” Mark.

        Upon a finding of liability, the ACPA expressly empowers the Court to “order the forfeiture

or cancellation of the domain name or the transfer of the domain name to the owner of the mark.”

15 U.S.C. § 1125(d)(1)(c); Victoria’s Cyber Secret Ltd. P’ship v. Secret Catalogue, Inc., 161 F.

Supp. 2d 1339, 1356 (S.D. Fla. 2001). Accordingly, Plaintiffs are entitled to the transfer and


                                                 15
                                                          Case No. 19-cv-62693-BLOOM/Valle


ownership of Defendant Number 1’s abscbnpinoy.com domain name because it is confusingly

similar to at least one of the ABS-CBN Marks.

        Additionally, Plaintiffs may elect at any time before final judgment to recover actual

damages or statutory damages of not less than $1,000.00 and not more than $100,000.00 per

domain name, as the court considers just. 15 U.S.C. § 1117(d). Plaintiffs have elected statutory

damages and requests, in view of Defendant Number 1’s intentional, wrongful behavior, an award

in the amount of $10,000.00 for Defendant Number 1’s abscbnpinoy.com domain name. See

Motion for Entry of Final Default Judgment at 123. See Taverna Opa Trademark Corp. v. Ismail,

2010 WL 1838384, at *3 (S.D. Fla. May 6, 2010) (awarding $10,000.00 in statutory damages for

domain name at issue). The Court finds that this amount is reasonable and awards such damages.

    G. Damages for Common Law Unfair Competition and Trademark Infringement

        Plaintiffs’ Complaint further sets forth a cause of action under Florida’s common law of

unfair competition (Count IV) and trademark infringement (Count V). Judgment on Count IV and

Count V are also limited to the amount awarded pursuant to Count I and entry of the requested

equitable relief.

    H. Damages for Direct Infringement of Copyright

        Plaintiffs’ Complaint further sets forth a cause of action for direct infringement of

copyright under 17 U.S.C. § 504. Section 504(c) provides that a copyright owner may elect an

award of statutory damages at any time before final judgment is rendered in the sum of not less

than $750.00 or more than $30,000.00 as the court considers just. 17 U.S.C. § 504(c)(1). In

addition, if the Court finds that Defendant’s copyright infringement was willful, it may impose

damages above the maximum limit up to a sum of not more than $150,000.00. Pursuant to 17

U.S.C. § 504(c), Plaintiffs have elected to recover an award of statutory damages as to Count VI

of the Complaint.


                                                16
                                                            Case No. 19-cv-62693-BLOOM/Valle


       The Court has wide discretion to set an amount of statutory damages. Tiffany (NJ), LLC,

2010 U.S. Dist. LEXIS 121232. An award of statutory damages is appropriate, because statutory

damages may be elected whether or not there is adequate evidence of the actual damages suffered

by plaintiff or of the profits reaped by the Defendant. Harris v. Emus Records Corp., 734 F.2d

1329, 1335 (9th Cir. 1984). “A rule of liability which merely takes away the profits from an

infringement would offer little discouragement to infringers. It would fall short of an effective

sanction for enforcement of the copyright policy. The statutory rule, formulated after long

experience, not merely compels restitution of profit and reparation for injury but also is designed

to discourage wrongful conduct. The discretion of the court is wide enough to permit a resort to

statutory damages for such purposes.” F.W. Woolworth Co. v. Contemporary Arts, Inc., 344 U.S.

228, 233 (1952).

       Here, the allegations in the Complaint, which are taken as true, clearly establish Defendants

intentionally infringed Plaintiffs’ Copyrighted Works for the purpose of deriving the benefit of the

value of Plaintiffs’ Copyrighted Works in order to drive viewers to their Internet websites

operating under the Subject Domain Names for profit. As such, the Copyright Act provides for

damages in a sum of not less than $750.00 or more than $30,000.00 per work as the court considers

just. 17 U.S.C. § 504(c)(1). In addition, if the Court finds that Defendants’ copyright infringement

was willful, “the court in its discretion may increase the award of statutory damages to a sum of

not more than $150,000.00.” 17 U.S.C. § 504(c)(2).

       The evidence in this case demonstrates that Defendant Number 6 – hdfullpinoymovies.com

and Defendant Number 29 – sinepinoy.info each infringed one registered copyright of Plaintiffs.

See ECF No. [1]; ECF No. [1-4] at 30-34, 199-204; ECF No. [30] at 16-17. Plaintiffs suggest the

Court award the highest award per work for non-willful infringement, $30,000.00, despite




                                                17
                                                           Case No. 19-cv-62693-BLOOM/Valle


Defendants defaulting on Plaintiffs’ allegations of willfulness. The result would be a statutory

damage award of $30,000.00 against each of the above Defendants. The award is sufficient to deter

Defendants and others from continuing to infringe Plaintiffs’ copyrights, compensate Plaintiffs,

and punish Defendants. The Court finds that this award of statutory damages falls within the

permissible statutory range under 17 U.S.C. § 504(c) and is just.

  IV. CONCLUSION

       Accordingly, it is ORDERED AND ADJUDGED that Plaintiffs’ Motion, ECF No. [30],

is GRANTED against those Defendants listed in the attached Schedule “A.” Pursuant to Federal

Rule of Civil Procedure 58, the Court will separately enter Default Final Judgment.

       DONE AND ORDERED in Chambers, at Miami, Florida, on January 27, 2020.




                                                     __________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record




                                                18
                                    Case No. 19-cv-62693-BLOOM/Valle

                SCHEDULE “A”
DEFENDANTS BY NUMBER AND SUBJECT DOMAIN NAME

      Def. No.             Domain Name
             1   abscbnpinoy.com
             2   europixhd.com
             3   fullasiantv.com
             4   fulltagalogmovies.me
             5   gmanetwork.su
             5   pinoylambinganako.su
             5   playbox.su
             6   hdfullpinoymovies.com
             7   hdreplay.su
             7   pinoylambinganteleserye.su
             8   iwanttv.su
             8   pinoylambingantvhd.su
             9   kidstva.co
            10   lambinganpinoytambayantv.su
            10   pinoytambayanlambingantv.su
            10   pinoytvtambayanlambingan.su
            10   tambayanatlambingan.su
            11   lambingansutv.com
            11   movierulz.stream
            12   pinoylambinganteleserye.net
            12   ofwpinoytvshows.su
            12   pinoybaytv.su
            12   pinoylambinganflix.su
            12   pinoylambinganreplays.su
            12   pinoytvhd.su
            12   tambayanreplay.su
            13   ofwshow.ru
            14   pariwiki.ch
            15   pinoyflixreplay.su
            16   pinoyhdonline.su
            17   pinoyhdreplay.ch
            18   pinoymoviepedia.ru
            19   pinoymovieshub.tv
            20   pinoyreplaytv.su
            21   pinoyteleseryes.su
            22   pinoytoday.su


                          19
                                 Case No. 19-cv-62693-BLOOM/Valle


Def. No.              Domain Name
      23   pinoytv.re
      24   pinoytvchannelreplay.su
      25   pinoytvrecap.su
      26   pinoytvtime.su
      27   politicsslashletters.live
      28   siliptv.su
      29   sinepinoy.info
      30   thepariwiki.com
      31   verystreamtv.com




                     20
                                                         Case No. 19-cv-62693-BLOOM/Valle

                          SCHEDULE “B”
 DEFENDANTS BY NUMBER, SUBJECT DOMAIN NAME, ADVERTISING ACCOUNT
          INFORMATION, AND ASSOCIATED E-MAIL ADDRESSES

Def.     Domain            Advertising             Account                  Registrant
No.       Name           Service/Platform         Identifier              E-mail Address

  1 abscbnpinoy.com      N/A                N/A                   fiazrasool05@gmail.com

                                                                  6e29f11be8db4e629157e9c87e9
  2 Europixhd.com        N/A                N/A                   bc967.protect@whoisguard.com

                         Google Adsense,    ca-pub-          f44499b1ff774de48e53a9d09532
  3 fullasiantv.com      Google LLC         3821092466638318 9d94.protect@whoisguard.com
    fulltagalogmovies.   popads.net
  4 me                   Tomksoft S.A.      3538361               Not listed
    gmanetwork.su        Google
    (framed on           DoubleClick,
  5 playbox.xyz)         Google LLC         http://playbox.xyz/   waqarkhanmalghani@gmail.com
    pinoylambinganak
    o.su                 Google
    (framed on           DoubleClick,
  5 playbox.xyz)         Google LLC         http://playbox.xyz/   waqarkhanmalghani@gmail.com

  5 playbox.su           N/A                N/A                   waqarkhanmalghani@gmail.com
    hdfullpinoymovie
  6 s.com                N/A                N/A                   6842447@whoisprotection.biz
  7 hdreplay.su          N/A                N/A                   cashorika@gmail.com
    pinoylambingantel
  7 eserye.su            N/A                N/A                   cashorika@gmail.com
    iwanttv.su           Google
    (framed on           DoubleClick,       https://biggboss123
  8 biggboss123.me)      Google LLC         .me/                  pinoymovies.su@gmail.com
    pinoylambingantv
    hd.su                Google
    (framed on           DoubleClick,       https://biggboss123
  8 biggboss123.me)      Google LLC         .me/                  pinoymovies.su@gmail.com

                         Google Adsense,    ca-pub-
  9 kidstva.co           Google LLC         5302215400293420 admin@aliwan.info

    lambinganpinoyta     Google Adsense,    ca-pub-
 10 mbayantv.su          Google LLC         1593569282303938 paktvsite@gmail.com




                                            21
                                                        Case No. 19-cv-62693-BLOOM/Valle

Def.     Domain           Advertising             Account                  Registrant
No.       Name          Service/Platform         Identifier              E-mail Address

    pinoytambayanla     Google Adsense,    ca-pub-
 10 mbingantv.su        Google LLC         2154317906897324 paktvsite@gmail.com

    pinoytvtambayanl    Google Adsense,    ca-pub-
 10 ambingan.su         Google LLC         2154317906897324 paktvsite@gmail.com
    tambayanatlambin
 10 gan.su              N/A                N/A                   paktvsite@gmail.com
    lambingansutv.co
    m                   Google
    (framed on          DoubleClick,       https://biggboss123
 11 biggboss123.me)     Google LLC         .me/                  Not listed
                        popads.net
 11 movierulz.stream    Tomksoft S.A.      3603072               abuse@movierulz.stream

    ofwpinoytvshows.    Google Adsense,    ca-pub-
 12 su                  Google LLC         3388398459928305 javirock906@gmail.com

                        Google Adsense,    ca-pub-
 12 pinoybaytv.su       Google LLC         6052202555377760 javirock906@gmail.com



    pinoylambinganfli   Google Adsense,    ca-pub-          javirock906@gmail.com
 12 x.su                Google LLC         1256604383590629 pinoylambinganflix@gmail.com

    pinoylambingantel   Google Adsense,    ca-pub-
 12 eserye.net          Google LLC         1715847515243954 javirock906@gmail.com

                        Google Adsense,    ca-pub-
 12 pinoytvhd.su        Google LLC         7772575731834210 javirock906@gmail.com
    pinoylambinganre
 12 plays.su            N/A                N/A                   javirock906@gmail.com

 12 tambayanreplay.su N/A                  N/A                   javirock906@gmail.com

                        Google Adsense,    ca-pub-
 13 ofwshow.ru          Google LLC         2636869081690729 admin@aliwan.info
    pariwiki.ch         Google
    (framed on          DoubleClick,
 14 playbox.xyz)        Google LLC         http://playbox.xyz/   Not Listed




                                           22
                                                            Case No. 19-cv-62693-BLOOM/Valle

Def.      Domain             Advertising             Account                    Registrant
No.        Name            Service/Platform         Identifier                E-mail Address

                           Google Adsense,    ca-pub-
 15 pinoyflixreplay.su     Google LLC         8204335281985188 herpalasif@gmail.com

                           Google Adsense,    ca-pub-
 16 pinoyhdonline.su       Google LLC         2213578161009237 tahseenm57@gmail.com
 17 pinoyhdreplay.ch       N/A                N/A              Not Listed
    pinoymoviepedia.r
 18 u                      N/A                N/A                      Not Listed

    pinoymovieshub.t                                                   387a81858d@pinoymovieshub.t
 19 v                      N/A                N/A                      v.whoistrustee.com
                                                                       pinoyreplaytv.su@whoisprotects
 20 pinoyreplaytv.su       N/A                N/A                      ervice.net
                                                                       pinoyteleseryes.su@whoisprotec
 21 pinoyteleseryes.su     N/A                N/A                      tservice.net

                           Google Adsense,    ca-pub-
 22 pinoytoday.su          Google LLC         5707561695084980 malikhassan.qc@gmail.com

                           Google Adsense,    ca-pub-
 23 pinoytv.re             Google LLC         2393545343030923 Not Listed

    pinoytvchannelrep      Google Adsense,    ca-pub-
 24 lay.su                 Google LLC         8204335281985188 herpalasif41@gmail.com
                                                                       pinoytvrecap.su@whoisprotectse
 25 pinoytvrecap.su        N/A                N/A                      rvice.net

 26 pinoytvtime.su         N/A                N/A                      cuteqaisrani@gmail.com
                           mgid.com,
    politicsslashletters   MGID Inc.          politicsslashletters.l
 27 .live                  MGID UA            ive                      Not Listed

                           Google Adsense,    ca-pub-          siliptv.su@whoisprotectservice.n
 28 siliptv.su             Google LLC         1617990917998321 et

                           popads.net                                  3866317a204942648a1f2be9e29
 29 sinepinoy.info         Tomksoft S.A.      3453841                  8458f.protect@whoisguard.com

 30 thepariwiki.com        N/A                N/A                      aayanhaider8@gmail.com



                                              23
                                                      Case No. 19-cv-62693-BLOOM/Valle

Def.     Domain          Advertising            Account               Registrant
No.       Name         Service/Platform        Identifier           E-mail Address
                       mgid.com,
                       MGID Inc.                             88cde2e1e5a94b199252f90a5f63
 31 verystreamtv.com   MGID UA            verystreamtv.com   1523.protect@whoisguard.com




                                          24
